Citation Nr: 1617768	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  15-22 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a clothing allowance for the year 2014.

(The Veteran's compensation claims are addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Slovick, Counsel





INTRODUCTION

The Veteran served on active duty from April 1977 to June 1997.

This matter comes before the Board of Veterans' Appeals BVA or Board) on appeal from a September 2014 decision by the Department of Veterans Affairs (VA) Health Center in El Paso, Texas.


FINDINGS OF FACT

In a March 2016 written statement, the Veteran requested withdrawal of the appeal of entitlement to a clothing allowance for 2014.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to a clothing allowance for 2014 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a written statement received in March 2016, prior to the promulgation of a Board decision in the appeal, the Veteran notified VA that she wished to withdraw his appeal of entitlement to a clothing allowance for 2014 have been met.  He indicated that he had been granted the benefit after the VA El Paso Health Center had reconsidered the claim; thus, the issue would be moot in any case.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


